DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Feng on 25 October 2021.
The application has been amended as follows: 

Claim 1 is amended to read:
1.	A non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device to cause the device to perform a method comprising:
in response to receiving a region of a picture of a video sequence, determining a characteristic in the region, the region being independent of other regions of the picture for video coding;
determining a class associated with the region based on the characteristic, the class being selected from a plurality of classes;
encoding the region using a parameter set associated with the class, the parameter set being selected from a plurality of parameter sets for video coding at different quality levels;
generating a coded video stream comprising the parameter set and the region encoded; and
storing the coded video stream and classes associated with at least one picture of the video sequence in a database, wherein the classes are searchable, and a portion of the coded video stream corresponding to any class is locatable by a class.

Claim 12 is CANCELLED.

Claim 13 is CANCELLED.

Claim 15 is amended to read:
15.	An apparatus, comprising:
a memory configured to store instructions; and
at least one processor configured to execute the instructions to cause the apparatus to:
in response to receiving a region of a picture of a video sequence, determine a characteristic in the region, the region being independent of other regions of the picture for video coding;
determine a class associated with the region based on the characteristic, the class being selected from a plurality of classes;
encode the region using a parameter set associated with the class, the parameter set being selected from a plurality of parameter sets for video coding at different quality levels;
generate a coded video stream comprising the parameter set and the region encoded; and
store the coded video stream and classes associated with at least one picture of the video sequence in a database, wherein the classes are searchable, and a portion of the coded video stream corresponding to any class is locatable by a class.

Claim 16 is CANCELLED.

Claim 20 is amended to read:
20.	A computer-implemented method, comprising:
in response to receiving a region of a picture of a video sequence, determining a characteristic in the region, the region being independent of other regions of the picture for video coding;
determining a class associated with the region based on the characteristic, the class being selected from a plurality of classes;
encoding the region using a parameter set associated with the class, the parameter set being selected from a plurality of parameter sets for video coding at different quality levels;
generating a coded video stream comprising the parameter set and the region encoded; and
storing the coded video stream and classes associated with at least one picture of the video sequence in a database, wherein the classes are searchable, and a portion of the coded video stream corresponding to any class is locatable by a class.

Claim 21 is CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims are amended to incorporate allowable limitations previously found in the dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,756,570 B1 was discussed as a relevant reference to the amendments filed 4 October 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487